UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7918


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DAVID M. KISSI,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Catherine C. Blake, Chief District
Judge. (8:05-cr-00254-PWG-1; 8:12-cv-01944-AW)


Submitted:   May 18, 2016                    Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se. Kristi Noel O’Malley, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David M. Kissi seeks to appeal the district court’s order

denying motion       to   reopen     his     closed     28   U.S.C.    § 2255       (2012)

proceeding.        The    order    is    not      appealable       unless    a     circuit

justice    or    judge    issues   a    certificate       of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,       537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Kissi has not made the requisite showing.                      Accordingly, we deny

a certificate of appealability, deny Kissi’s motion to appoint

counsel, and dismiss the appeal.                 We also deny Kissi’s motion to

waive the prefiling injunction as it does not apply to this

proceeding.        We dispense with oral argument because the facts

                                             2
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3